WOODSON, J.
— The facts of this case are in all respects substantially the same as those in the ease of State ex rel. Pacific Mutual Life Insurance Company v. Grimm, decided at this sitting of the court, In Banc, and reported at page 135.
The rulings in that case are necessarily controlling in this. We, therefore, deny the peremptory writ of prohibition and quash the preliminary rule heretofore issued.
All concur except Valliant, G. J., and Graves, J., who dissent in a separate opinion by the latter.